PER CURIAM.
Appellant, Bankers Insurance Company, seeks review of the trial court’s order granting appellee’s Motion to Vacate Order of Dismissal. No transcript of the hearing has been furnished to this court for review. We affirm.
Without a transcript of the July 10, 1997 hearing on the appellee’s motion, we cannot speculate on the trial court’s reasoning for its ruling. See Scott v. Seabreeze Pools, Inc., 300 So.2d 279 (Fla. 4th DCA 1974). See also Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
AFFIRMED.
GLICKSTEIN, WARNER and SHAHOOD, JJ., concur.